DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the amendments and Applicant’s Response filed on 01/19/2022.  Claims 1 – 7 were previously pending.  Claim 8 was added. Claims 1 – 8 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 is acknowledged and being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2019-071163 filed in Japan on April 03, 2019.

Response to Arguments
Applicant’s arguments filed August 20, 2021, with respect to 35 U.S.C. 101, have been fully considered but they are not persuasive.  
Applicant first argues, see page 6 of Applicant’s Response, that the claims are proper under 35 U.S.C. 101.  Examiner respectfully disagrees.  In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the groupings of subject matter, when recited as such in a claim limitation(s). Examiner respectfully notes that an abstract idea is recited by a claim when it is “set forth” or “described” by the claim. As outlined below, the claims set forth and describe abstract idea grouping (b) Certain methods of organizing human activity as laid out in the 2019 PEG.  In particular, claims 1 and 5 are directed to determining to pack a plurality of packages together, determine a representative to receive the consolidated package, create a request to deliver the package and perform delivery of the package, receive a delivery confirmation notification, and give an incentive to the representative, which are sales activities or behaviors. Sales activities and behaviors fall under the certain methods of organizing human activity grouping as described by the 2019 PEG.   
Applicant next argues, see page 7 of Applicant’s response, that the claimed invention “achieves an improvement in delivery efficiency using technological communications.”  Examiner respectfully notes the 2019 PEG describing pathways to eligibility in Step 2A, prong 2, which states “the following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
•   An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;”
Examiner also notes the 2019 PEG defines the term ‘‘additional elements’’ to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception. Under the 2019 PEG, sales activities fall under the enumerated grouping of certain methods of organizing human activity.  As noted by Applicant on page 6 of Applicant’s remarks, “The technical solution of the present application relates to improving delivery efficiency.” and page 7, “the present application reduces the number of times of redelivery making the present application a non-conventional method and improvement of conventional methods”, which is an improvement upon the abstract idea of sales activities or behaviors in order to “improve delivery efficiency” (see paragraph [0005] of Applicant's specification).  The improvements listed by the Applicant do not provide any technical improvement to the servers, the user terminal, or any other technical field. The benefits described by the Applicant are improvements to the abstract idea and not to computer technology and are therefore not eligible under Step 2A, prong 2.  
Applicant next argues, see pages 7 – 8 of Applicant’s response, that the present application is performed using a non-conventional system and the combination of components is a non-conventional arrangement and is a particular system communicating using a combination that has not been accomplished prior to the present application.  The 2019 PEG specifically states, examiners should continue to consider in Step 2B whether an additional element or combination of elements: adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present. Since Applicant’s arguments regarding improvements, as described above, are directed to the abstract idea and not to the additional elements, the claimed invention is not considered to be significantly more than the abstract idea.  As noted in the previous rejection and the rejection below, the examiner has not attributed any of the additional elements to be well-understood, routine, or conventional activity. Therefore, this arguments is considered to be moot.
For the reasons stated above, Examiner finds Applicant’s arguments unpersuasive and respectfully maintains the rejection under U.S.C. 101.  
Applicant’s arguments with respect to claims 1 and 5 under 35 U.S.C. 103 have been considered but are moot under new grounds of rejection.  As detailed below, Examiner is relying on US 20050071247 A1 to Kelley to teach the limitation of give an incentive to the representative who transmits the notification indicating that the delivery is finished. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to an apparatus and a method for information processing of consolidated package delivery.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Claims 1 and 5 are independent claims that recite limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  All limitations outside of the additional elements of “a delivery starting point server”, “a central server”, and “a user terminal” constitute an abstract idea of certain methods of organizing human activity for commercial interactions. 
The judicial exception is not integrated into a practical application.  The judicial exception is not integrated into a practical application because the additional elements of “a delivery starting point server”, “a central server”, and “a user terminal” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Assuming arguendo “the vehicle receives the delivery command from the center server” requires a computer, such receiving the delivery command at this level of breadth would also amount to generic computer implementation, as the vehicle computing device is described generically in [0020] and [0032] of Applicant’s specification.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claims are not patent eligible. 
Claims 2 – 4 and 6 – 8 are dependent claims of claim 1, and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  The dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140278875 A1 to Ganesh et al (hereafter Ganesh) in view of US 20180174093 A1 to Perez (hereafter Perez) and further in view of US 20050071247 A1 to Kelley et al (hereafter Kelley). 
Claim 1. Ganesh teaches the following limitations, 
An information processing apparatus comprising: 
a delivery starting point server ([0019] FIG. 1 “…one or more Third Party Servers 35 (e.g., a web hosting server, retailer's server, any other server that hosts websites…”) configured to:
determine to pack a plurality of first packages, of which recipients satisfy a predetermined condition, together to obtain a second package and deliver the second package ([0056] “…the system is configured to facilitate aggregating the first order and the additional order by facilitating aggregating the one or more items of the first order and the one or more items of the additional order into the same parcel for delivery.”.  See also FIG. 3 – 4 and at least [0058] - [0059] describing a predetermined condition of the recipients being in a group, such as “live in the same neighborhood”), 
determine a representative, who undertakes to receive the second package as a representative and to hand over the first packages to the recipients respectively, from users satisfying the predetermined condition, ([0060] “The Users designate User 3's Office 440 as a common delivery/pickup location for the group. User 3 has a secretary at his office who signs for all packages, which makes accepting deliveries at this location very convenient. User 3 then offers to deliver User 1 and User 2's parcels to User 3's Residence 423, where User 1 and User 2 can pick up their parcels.”)
create and transmit, to a central server, a request for delivery of the second package to the representative, ([0062] “...the system facilitates aggregation of the individual orders into a single Combined Parcel 450 (e.g., all ten cans of tennis balls are placed into a single parcel for shipment). A logistics company then delivers the Combined Parcel 450 to User 3's Office…”.  See also FIG. 1 – 2 and [0019] – [0027] describing system architecture of servers and program modules, “Logistics Server 25” and “Group Formation, Buying, and Delivery Module 300”. )

Ganesh does not teach the following limitations, however, Perez teaches,
wherein the central server determines a vehicle for delivery, and transmits a delivery command to the vehicle such that when the vehicle receives the delivery command from the center server, the vehicle moves to a designated pickup place and performs delivery, ([0045] “...the central computing entity 110 may communicate with vehicles 100, mobile computing entities 105, and/or the like.” [0064] In various embodiments, the central computing entity 110 (and/or a third party computing entity) may be configured to provide and/or transmit one or more notifications to the service provider computing entity relating to tasks, deliveries […] the service provider computing entity may be configured to generate, provide, transmit, and/or display a notification to the service provider upon receipt of information/data from the central computing entity indicating that the service provider has been selected to perform a location specific service”.  See also [0102] “the central computing entity 110 may be configured to identify one or more service providers 100a available for delivery of the shipment/item. […] each of a plurality of service providers 100a may have a corresponding service provider profile […] The service provider profile may comprise information/data indicative of a vehicle type.”)
The teachings of Perez are applicable to the teachings of Ganesh as they both share characteristics and capabilities, namely, they are directed to techniques for the delivery of items.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Ganesh to include transmitting delivery commands to a vehicle to complete a delivery as taught by Perez in the system. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ganesh in order to provide additional shipment options to both shippers and recipients and to enable shippers and recipients to further customize delivery of shipments/items during all stages of delivery. (Perez [0004]) 

Ganesh in view of Perez does not teach the following limitations, however, Kelley teaches
receive, from a user terminal of the representative, a notification indicating that delivery of the first packages is finished, and ([0052] “At block 312, transportation management system 102 authorizes payment to the assigned carrier responsive to an electronic delivery confirmation signal from the assigned carrier. In an exemplary embodiment, the carrier confirms delivery of the load over the Internet. […] In addition, a text entry box is displayed in which the carrier can enter the actual delivery date of the load. The carrier then submits the actual delivery date in order to generate the electronic delivery confirmation signal to confirm delivery, which is received by transportation management system 102.” )
give an incentive to the representative who transmits the notification indicating that the delivery is finished in a case where the notification indicating that the delivery is finished is received. ([0052] “At block 312, transportation management system 102 authorizes payment to the assigned carrier responsive to an electronic delivery confirmation signal from the assigned carrier. In an exemplary embodiment, the carrier confirms delivery of the load over the Internet.”)
The teachings of Kelley are applicable to Ganesh as they both share characteristics and capabilities, namely, they are directed to techniques for delivery of a package to the final recipient.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to modify the combined apparatus of Ganesh in view of Perez to include paying a representative for making the final delivery once the representative transmits a notification confirming the delivery is complete. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Ganesh in view of Perez in order to manage transportation transactions that are not subject to limitations brought on by manual systems such as straining relationships between the shipper and the carrier.   (Kelley [0004]-[0005])

Claim 5.  Claim 5 is directed to an information processing method which recites limitations that are parallel in nature as those addressed above in claim 1, which is directed towards an information processing apparatus.  Claim 5 is therefore rejected for the same reasons as set forth above for claim 1.   

Claim 2.  Ganesh, in view of Perez and Kelley, teaches the information processing apparatus according to claim 1.  Ganesh further teaches,
wherein the delivery starting point server re-selects a new representative, who receives the second package as a representative, from the users satisfying the predetermined condition in a case where it is detected that the representative is not able to receive the second package. ([0037] “In particular embodiments, the system may be adapted to coordinate delivery to the alternate delivery/pickup location if the group's primary delivery/pickup location is unavailable and/or if one or more group members indicate (e.g., using the system) that the alternate delivery/pickup location is the preferred delivery/pickup location for a particular group order.”)

Claim 4. Ganesh, in view of Perez and Kelley, teaches the information processing apparatus according to claim 1.  Ganesh further teaches,

wherein the predetermined condition is a condition that places of residence of the users including recipients of packages are within a predetermined area. ([0058] “In this example, there are three Users: User 1, User 2, and User 3 (collectively "Users"). The Users have two common characteristics. First, Users 1, 2, and 3 live in the same neighborhood.”)
	
Claim 6.  Ganesh, in view of Perez and Kelley, teaches the information processing apparatus according to claim 1.  Ganesh further teaches,
wherein the incentive is given to each recipient of the first package ([0050] “…the system may be configured to offer group incentives, discounted shipping, or special shipping options to entice group members to place the additional order. In particular embodiments, the system is configured to entice the second member to place the order by offering a price adjustment or one or more other incentives (e.g., a discounted sales price and/or discounted shipping) to the first and second group members”)
Ganesh does not teach the following limitation, however, Perez further teaches,
as well as to the representative who caused the user terminal to transmit notification indicating that the delivery is finished to the delivery starting point server, when the delivery starting point server receives the notification indicating that the delivery is finished. ([0120] “In various embodiments, the central computing entity 110 may facilitate payment of the service provider 100a for completing the delivery upon receipt of the delivery verification information/data. In embodiments in which the service providers 100a are independent contractors, peer-based service providers, and/or the like, the carrier may provide payment to the service providers 100a for completing deliveries of shipments/items to respective alternative destination locations 704. Accordingly, upon receipt of delivery verification information/data, the central computing entity 110 may initiate payment to the service provider 100a, as indicated at Block 611.”)
The rationale to combine the teachings of Perez with the teachings of Ganesh would persist from claim 1.  Furthermore, incorporating the technique of Perez of requiring the incentive to be withheld until delivery confirmation is received from the representative, including an incentive to each of the final recipients of items in the consolidated package as taught by Ganesh, provides incentive to the final recipient to retrieve the item from the representative in a timely manner, thus alleviating a potential burden on the representative of holding onto items intended for other users for an extended period of time.  

Claim 7.  Ganesh, in view of Perez and Kelley, teaches the information processing apparatus according to claim 1.  Ganesh further teaches,
further comprising determining the representative from among the recipients of the first package.  ([0035] “In other embodiments, the system may suggest or automatically establish a designated delivery/pickup location based on information associated with the buying group's various members. In certain embodiments, one or more members of the buying group may designate the designated delivery/pickup location with each delivery.”)


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278875 A1 to Ganesh, in view of US 20180174093 A1 to Perez, further in view of US 20050071247 A1 to Kelley, and further in view of US 10255577 B1 to Steves et al (hereafter Steves). 

Claim 8.  Ganesh, in view of Perez, teaches the information processing apparatus according to claim 1.  Regarding the following limitation,
wherein the representative is determined to be a person who both: (1) receives a second package on behalf of the plurarlity of first packages and (2) delivers the plurality of first packages to their respective recipients
Ganesh teaches, see [0038], “In particular embodiments, the designated delivery/pickup location may be a group member's residence.”  See also [0056] “…the system is configured to facilitate aggregating the first order and the additional order by facilitating shipping one or more parcels associated with the first order and one or more parcels associated with the additional order at substantially the same time to the designated delivery/pickup location.”  Ganesh further teaches the representative hands over the first packages to the other group members, see [0060], but does not explicitly teach the representative delivers the plurality of first packages to their respective recipients.  
However, Steves teaches, see column 3 lines 12 – 23 and FIG. 1, “In various embodiments, instead of the shipping carrier vehicle driver being responsible for delivery of the shipment in the final segment of the delivery route, embodiments may utilize an agent tier 130 to handle the final segment of the delivery route. In one non-limiting example, shipments may be grouped or batched and provided in a tote or other container to the agent. In one non-limiting example, a tote may contain 10-20 shipments for respective delivery locations. The delivery agent may then deliver the shipments and the delivery driver can navigate the truck to a new location, such as to deliver an item or to provide other shipments to other agents.”
The teachings of Steves are applicable to Ganesh as they both share characteristics and capabilities, namely, they are directed to techniques for delivery of a package to the final recipient.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the techniques of Steves with the teachings of Ganesh with the motivation that “In this way, embodiments may reduce delivery driver inactivity and/or delivery vehicle inactivity (e.g., periods in which the driver has set the vehicle to idle in order to make a delivery).”  (Steves column 3 lines 23 – 26)


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278875 A1 to Ganesh, in view of US 20180174093 A1 to Perez, further in view of US 20050071247 A1 to Kelley and further in view of US 20060145837 A1 to Horton et al (hereafter Horton). 

Claim 3. Ganesh, in view of Perez and Kelley, teaches the information processing apparatus according to claim 1.  Regarding the following limitation,
wherein the delivery starting point server transmits a reminder to the user terminal of the representative in a case where it is not detected that delivery of the first packages included in the second package is finished even after a predetermined time elapses from a time at which the representative receives the second package. 
Ganesh, in view of Perez and Kelley, teaches the user terminal of the representative and determining the status of the first package being delivered to the representative, which is consolidated in the second package, as shown above in claim 1.  Ganesh does not teach wherein the server transmits a reminder to the user terminal in a case where it is not detected that the delivery is finished after a predetermined time elapses from a time which the representative receives the second package. 
However, Horton teaches alerting a device of a representative in possession of a package, which is intended for delivery to a final recipient, when the package has not been delivered after a predetermined time has elapsed (Horton [0044] “the remote response system 70 can be programmed to generate an alert if it has not received, by a certain time, a communication from the computing device 30 (or any other related device) confirming delivery of the item 14.” [0050] “If the actual delivery point does not fall within the geo-fence 26, then, at Step 108, an alert can be generated in association with the item 14. This alert can be used to provide an indication to the driver of the delivery vehicle 12 (and/or transportation or security personnel via the remote central monitoring system 70) that a misdelivery of the item 14 to an incorrect address may be occurring. Similarly, if it is determined that the item 14 has not been delivered by a certain time or within a scheduled delivery window 46, then an alert can be generated so as to indicate this as well. In this way, proper procedures can be taken to promptly investigate and possibly remedy any potential problems that have arisen during the course of delivering the item 14 to its designated delivery point 20.”).
The teachings of Horton are applicable to the teachings of Ganesh as they both share characteristics and capabilities, namely, they are directed to techniques for the delivery of items.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Horton with the teachings of Ganesh with the motivation that (Horton [0044] This type of alert may indicate, for example, that the item 14 has been lost or stolen, or that it is simply behind schedule. In any event, generation of this and other such alerts described herein allow appropriate personnel to be made aware of any potential problems associated with a particular item 14 much sooner than might otherwise occur.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Yuan Wang, Dongxiang Zhang, Qing Liu, Fumin Shen, Loo Hay Lee, Towards enhancing the last-mile delivery: An effective crowd-tasking model with scalable solutions.  Transportation Research Part E: Logistics and Transportation Review, Volume 93, 2016, Pages 279-293, ISSN 1366-5545.  Wang et al teaches techniques for sourcing last mile delivery of consolidated shipments using crowd-sourcing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628